DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims foreign priority of EP 18306457.5, which was filed on 11/06/2018.

Status of Claims
	Claims 1-8 and 12-18 are currently pending and rejected.
	Claims 9-11 and 19-20 are canceled.

Claim Rejection – 35 U.S.C. 112	
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 12 is supposedly an apparatus/system claim, but the body is written as a method claim.  An apparatus/system claim should list system components and their corresponding functions in the body.  Yet, the components are only recited in the preamble in claim 12.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards recording a current reward transaction between a primary energy provider and a user in a blockchain, upon determining that the user has purchased energy from the primary energy provider and later resold the energy.  The concept is clearly related to managing transactions between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-8 and 12-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-8 and 12-18 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards recording a current reward transaction between a primary energy provider and a user in a blockchain, upon determining that the user has purchased energy from the primary energy provider and later resold the energy.  The concept comprises determining a current block stored in a blockchain, which comprises data related to energy transfer, searching the blockchain for predetermined data, generating a new block with data containing current transaction, and adding the new block to blockchain.  Essentially, the claimed concept is to record a current reward transaction between a primary energy provider and a user on corresponding blockchain.  The searching step is required to ensure data in new block is related to previous blocks (i.e. same transaction entities).  The present claims are related to managing transactions between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  The performance of the claim limitations using generic computer components (i.e. a processor and a memory) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  The use of blockchain to encrypt energy transfer record also does not render the claims less abstract, because using block chain to encrypt record (e.g. ledger or contract) was well-known in computer art.  The claimed invention does not use blockchain technology any differently.  Accordingly, this claim recites an abstract idea.
Prong Two
Independent claim 1 only recites a database which stores a blockchain as additional element.  It is not clear what is performing all the claimed steps.  The database and blockchain merely stores data and allowing data to be search.  This is basic function of database.  Dependent claims 2-8 do not recite any additional element.  Independent claim 9 does recite any additional element.  In fact, claim 9 does not even require a blockchain.  Dependent claims 10 and 11 recite a blockchain for storing data and allowing data to be search, and a server for receiving data record.  Independent claims 12 and 13 are apparatus and medium version of claim 1, and they recite a processor and a memory in addition to claim 1.  Dependent claims 14-18 do not recite any additional element.  Independent claim 19 recites a processor and a memory that performs basic computer functions, such as obtaining data, generating data record by updating previous record, instructing energy transfer, and generating data record.  Dependent claim 20 recites searching data in blockchain.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The use of blockchain to encrypt vehicle record also does not render the claims less abstract, because using block chain to encrypt record (e.g. ledger or contract) was well-known in computer art.  The claimed invention does not use blockchain technology any differently.  The background section of the present application also suggests blockchain was well known.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  It is unclear what technological problem the claimed invention is intended to solve.  The present claims implement an abstract concept using existing blockchain technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, independent claim 1 only recites a database which stores a blockchain as additional element.  It is not clear what is performing all the claimed steps.  The database and blockchain merely stores data and allowing data to be search.  This is basic function of database.  Dependent claims 2-8 do not recite any additional element.  Independent claim 9 does recite any additional element.  In fact, claim 9 does not even require a blockchain.  Dependent claims 10 and 11 recite a blockchain for storing data and allowing data to be search, and a server for receiving data record.  Independent claims 12 and 13 are apparatus and medium version of claim 1, and they recite a processor and a memory in addition to claim 1.  Dependent claims 14-18 do not recite any additional element.  Independent claim 19 recites a processor and a memory that performs basic computer functions, such as obtaining data, generating data record by updating previous record, instructing energy transfer, and generating data record.  Dependent claim 20 recites searching data in blockchain.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The use of blockchain technology to record data is also not inventive.  For instance, Bitcoin and other virtual currency have been using blockchain technology to record and distribute ledger for more than a decade.  Blockchain technology are also used in many other areas, such as logistics, insurance, contract, and voting, to encrypt sensitive information.  The present claims do not improve the functioning of computer or blockchain technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Response to Remarks
Rejection under 35 U.S.C. 101
Applicant's arguments filed on 04/04/2022 with respect to rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.
In the Remarks, Applicant argued that the present claims are not directed towards recording energy transfer between entities.  Instead, the energy transfer has already been recorded in a blockchain data structure.  In view of Applicant’s explanation, Examiner now interprets claim 1 as recording a current reward transaction between a primary energy provider and a user in a blockchain, upon determining that the user has purchased energy from the primary energy provider and later resold the energy.  Under this interpretation, claim 1 is still related to managing transactions between people, thus failing within the Certain Method of Organizing Human Activity grouping.
The steps of searching data in current block and generating new block based on current block is merely making sure new block is added to the relevant blockchain (e.g., recording transactions involving the same member).  In conventional blockchain, new blocks are always stored linearly and chronologically.  Each block contains content of previous block.  In applications of vehicle record, for example, information regarding to the life of a vehicle is recorded in blocks that are chained together chronologically.  The blockchain node must search current/previous block to determine it is the blockchain of the particular vehicle, before adding a new block describing new event involving the vehicle.  The steps in the present claims are essentially doing the same.  The steps are making sure the new block is added to the correct blockchain.  It appears that the claimed invention is still relying on existing blockchain infrastructure.  What is different is merely the information being recorded in the blockchain data structure, but such information is non-functional descriptive material.  There is no indication in the claims that the data structure is different from conventional blockchain data structure.  As such, there is no technological improvement in the claimed invention.  Simply implementing the abstract idea using existing blockchain technology cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent. 
Examiner maintains the claim rejection under 35 U.S.C 101.
Rejection under 35 U.S.C. 103
Applicant’s arguments with respect to rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 103 has been withdrawn. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JUN-2022